Case 1:20-cv-00403-CFC Document 102 Filed 02/17/21 Page 1 of 2 PageID #: 2530


                              M   ORRIS,   NICHOLS, ARSHT           &   TUNNELL   LLP

                                           1201 N ORTH M ARKET S TREET
                                                  P.O. B OX 1347
                                       W ILMINGTON , D ELAWARE 19899-1347

                                                  302 658 9200
                                                302 658 3989 F AX

    JENNIFER A. WARD
    (302) 351-9150
    jward@morrisnichols.com

                                               February 17, 2021

    VIA E-FILING

    The Honorable Colm F. Connolly
    U.S. District Court for the
     District of Delaware
    844 North King Street
    Wilmington, DE 19801
            Re:        Pharmacyclics LLC, et al. v. Alvogen Pine Brook, LLC, et al., No. 20-
                       403 (CFC)

Dear Judge Connolly:

       As reflected in the Amended Joint Claim Construction Chart submitted
herewith, the parties have reached agreement on the claim terms previously
identified as requiring construction by the Court (D.I. 97). Accordingly, the parties
withdraw their respective motions for claim construction (D.I. 98 & 99) and ask that
the Court enter the constructions identified in the Amended Joint Claim Construction
Chart in this case. The parties also respectfully request that all remaining claim
construction deadlines in the Scheduling Order be vacated, and that the Court cancel
the Markman hearing scheduled for May 25, 2021 (D.I. 51, ¶¶ 16-18) in this matter
involving Defendants Alvogen Pine Brook, LLC and Natco Pharma Ltd.1




1
 Plaintiffs note that claim construction disputes remain in the related action,
Pharmacyclics LLC et al. v. Zydus Worldwide DMCC, et al., No. 20-560 (CFC), and
a Markman hearing (scheduled on the same date and at the same time as in this
matter) is still necessary in that case.
Case 1:20-cv-00403-CFC Document 102 Filed 02/17/21 Page 2 of 2 PageID #: 2531

The Honorable Colm F. Connolly
February 17, 2021
Page 2

                                   Respectfully,

                                   /s/ Jennifer A. Ward

                                   Jennifer A. Ward (#6476)

JAW
cc: Counsel of Record (via CM/ECF and e-mail)
